Exhibit 10.1

 

CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”) is entered into as of April 27,
2016, by and between Unifi, Inc., a New York corporation (the “Company”), and
William L. Jasper (“Consultant”).

 

RECITALS

 

WHEREAS, Company employed Consultant as Chief Executive Officer as an at-will
employee;

 

WHEREAS, the Consultant retired from his employment with the Company effective
April 27, 2016 (the “Retirement Date”) and the Company has accepted his
retirement for all purposes, including the Unifi, Inc. 2013 Incentive
Compensation Plan and the 2008 Unifi, Inc. Long-Term Incentive Plan; and

 

WHEREAS, the parties wish to provide for the orderly transition of Consultant’s
duties and responsibilities to others, and Consultant has indicated his
willingness to provide consulting and advisory services to the Company on the
terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the foregoing premises and the respective
agreements of the Company and Consultant set forth below, the Company and
Consultant, intending to be legally bound, agree as follows:

 

1.     Recitals. The above recitals are true and correct and are incorporated
herein by reference as if fully set forth herein.

 

2.     Retirement from Employment. Effective as of the Retirement Date,
Consultant retires as an officer of, and from his employment with, the Company
and Consultant hereby resigns, without the necessity of any other action, from
all positions within the Company, its subsidiaries and affiliates (including his
position as Chief Executive Officer but excluding his position as a member of
the board of directors of the Company). Consultant will thereafter receive all
accrued, but unpaid, annual base salary, vacation, paid time off, reimbursement
of all outstanding properly incurred business-related expenses as summarized on
Exhibit B, and accrued benefits under the Company’s 401(k) plan, Supplemental
Key Employee Retirement Plan, and incentive stock option and restricted stock
unit plans (collectively, “Plans”), in accordance with the terms of such Plans.

 

3.     Consulting Services. Consultant agrees that during the twelve (12) month
period commencing on the Retirement Date (the “Consulting Period”) Consultant
shall provide advisory and consulting services to provide transition assistance
by taking any and all measures necessary to effectuate Consultant’s retirement
from all officer appointments and board of directors membership in the Company’s
subsidiaries and affiliates, performing such duties and acts as may be
reasonably necessary to ensure the efficient and continuous operations of the
Company’s subsidiaries and affiliates during the Consulting Period, and
assisting the Company’s personnel tasked with oversight of Consultant’s former
duties. During the Consulting Period, Consultant shall devote such time and
attention to the Company’s business as is necessary to fulfill his duties and
responsibilities under this Agreement. In no event shall Consultant be required
to devote, on average, more than 20% of his time (or approximately 8 hours per
week) during the Consulting Period to his consulting duties hereunder.

 

4.     Relationship of Parties. Consultant is acting under this Agreement as an
independent contractor of the Company and not as a Company employee. As such,
Consultant shall not have any claim against the Company for vacation pay, sick
leave, retirement benefits, Social Security, workers compensation, health or
disability benefits, unemployment insurance benefits or employee benefits of any
kind based on services performed during the term of this Agreement. Moreover,
Consultant shall not have any claim for compensation, remuneration,
reimbursement, or other monies except as expressly set forth in this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

5.     Payments. In consideration for the promises, covenants, and releases in
this Agreement, the Company shall pay Consultant:

 

(a)     $750,000 over a period of twelve (12) months, payable in equal monthly
installments beginning on the 31st day following the Retirement Date;

 

(b)     Provided Consultant timely elects group health continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), the Company
will reimburse Consultant the cost of the COBRA premiums for Consultant’s
continuation coverage for up to twelve (12) months following the date of this
Agreement. Consultant understands that at the end of the COBRA continuation
benefit period Consultant will be responsible for paying the full amount of the
COBRA premiums if Consultant chooses to continue coverage. Consultant also
understands and agrees that, in the event Consultant obtains group health
coverage benefits prior to the expiration of the twelve (12) month COBRA
continuation reimbursement period in this Agreement, the Company shall have no
further payment or reimbursement obligations for COBRA continuation. Consultant
understands and agrees that reimbursement payments under this subsection shall
be available only if Consultant submits proof of COBRA benefit continuation
premium payments to the Company within fourteen (14) days of Consultant’s
payment of such premium payments.

 

Consultant agrees and acknowledges that the Company shall not be obligated to
provide Consultant with any payments set forth in this Section unless (i) within
21 days following the Retirement Date, (x) Consultant signs and delivers the
release in favor of the Company set forth in Exhibit A attached hereto (the
“Release”), (y) Consultant has not revoked the Release; and (z) the rescission
period provided by law has expired; and (ii) Consultant is in substantial
compliance with the material terms of this Agreement.

 

6.     Tax Matters. Under this Agreement, Consultant is an independent
contractor of the Company. Accordingly, Company is not required to, and shall
not, withhold any income or employment taxes from the payments set forth in this
Agreement. Consultant is responsible for paying all applicable taxes with
respect to the payments made hereunder.

 

7.     Restrictive Covenants.

 

(a)     Acknowledgment of Company-Wide Responsibilities: Consultant acknowledges
that Company competes in the “Competitive Business” (as defined below)
throughout the world. Consultant further acknowledges that in the regular and
normal course of fulfilling his duties and responsibilities as Chief Executive
Officer, he had significant exposure and access to the full scope of the
Company’s operations, including its Confidential Information (as defined below),
and that the restrictions contained herein are reasonable and necessary to
protect the Company’s legitimate business interests. As part of Consultant’s
employment with the Company as Chief Executive Officer, he had access to and
contact with customers of the Company, and that, in his capacity as Chief
Executive Officer, Consultant developed good relationships and gained intimate
knowledge regarding the products and services of the Company. Consultant
recognizes and agrees that the Company has spent substantial effort, time, and
money in developing relationships with its customers, that many customers are
long-term customers of the Company, and that all customers with whom Consultant
worked and contacted as Chief Executive Officer are the customers of the
Company. Consultant acknowledges that Consultant or the Company’s competitors
would obtain an unfair advantage if Consultant disclosed the Company’s
Confidential Information (as defined below) to a competitor, used it on
Consultant’s or a competitor’s behalf, or if he were able to exploit the
relationships he developed by contacting and providing services to the Company’s
customers as Chief Executive Officer to solicit business on behalf of a
competitor.

 

 
2

--------------------------------------------------------------------------------

 

 

(b)     Non-Disclosure of Confidential Information:

 

(i)     As used in this Agreement, the term “Confidential Information” means,
whether or not explicitly labeled or marked as such, all trade secrets and all
other confidential, proprietary, secret and/or sensitive information of the
Company, including but not limited to, (a) Customer lists, and Customer records,
Customer files, and other materials and information relating to Customers of
Company; (b) financial statements, financial projections, and other financial
information and data; (c) supplier and vendor information, contracts, and
pricing information; (d) business processes and procedures; (e) business plans;
(f) strategic plans; (g) sales information, records, strategies and plans; (h)
marketing information, strategies and plans; (i) pricing policies and
strategies; (j) mailing lists; (k) proprietary intellectual property; (l)
private personnel information, such as employee social security numbers and
medical information; (m) internal documents and communications; (n) trade
secrets as defined under the North Carolina Trade Secrets Protection Act (N.C.
Gen. Stat. § 66-152 et seq.); and (o) any other materials or information
relating to the business and activities of Company that are not generally known
or made available to those outside of Company. For purposes of this Agreement,
information shall not be deemed to be “Confidential Information” to the extent
that such information (x) is in the public domain, or hereafter becomes
generally known or available through no action or omission on the part of
Consultant; (y) becomes known to Consultant from a source other than the
Company, without a breach of this Agreement or any other agreement with Company;
or (z) is the general knowledge or skill of Consultant acquired prior to his
employment with the Company.

 

(ii)     Consultant will not use or disclose to others any Company Confidential
Information, except as authorized in writing by Company. Consultant agrees that
the Company owns the Confidential Information and Consultant has no rights,
title, or interest in any of the Confidential Information.

 

(iii)     Consultant’s confidentiality obligations shall continue as long as the
Confidential Information remains confidential, and shall not apply to any
information that becomes generally known to the public through no fault or
action of Consultant.

 

(c)     Restrictive Covenants: Company and Consultant acknowledge and agree that
the following restrictive covenants are reasonably necessary to protect the
legitimate business interests of the Company, including the protection of
Company’s Confidential Information, trade secrets, and goodwill, and that these
covenants are an essential part of, and consideration for, this Agreement.

 

(i)     Covenant to Refrain from Competition. For a period of twelve (12) months
from the date of this Agreement, Consultant will not, in the Restricted Area set
forth below, own, operate, be employed by, or provide services to any business
engaged in any Competitive Business (as defined below) performing the same or
similar services as those Consultant provided on behalf of the Company as Chief
Executive Officer, and will not own, operate, be employed by, or provide
services to any business listed on Exhibit C at any location.

 

 
3

--------------------------------------------------------------------------------

 

 

For purposes of this Agreement, the term “Restricted Area” means the State of
North Carolina.

 

For purposes of this Agreement, the term “Competitive Business” means the
business or an entity engaged in the business of: manufacturing, producing,
distributing, marketing, and selling multi-filament polyester and nylon textured
yarns and related raw materials. “Competitive Business” includes the business
conducted by those companies listed on Exhibit C.

 

(ii)     Covenant Not to Solicit Customers. For a period of twelve (12) months
from the date of this Agreement, Consultant will not, for Consultant or on
behalf of any other business, person, or entity engaged in the Competitive
Business, solicit or contact any Customer (as defined below) for the purpose of:
(A) diverting or taking away any of such Customer’s business; or (B) providing
any services or products in the Competitive Business to any such Customer (as
defined below).

 

For purposes of this Agreement, the term “Customer” means any and all customers
and accounts of the Company, with whom the Company has a contract or engagement
at the time of the Retirement Date, or for whom Company completed an engagement,
provided services, or sold goods to within the twelve (12) months preceding the
Retirement Date, and: (x) for which the Consultant had direct communications,
provided services or sold goods on behalf of Company in the twelve (12) months
preceding the Retirement Date as Chief Executive Officer; or (y) about whom the
Consultant obtained Confidential Information as Chief Executive Officer.

 

(iii)     Covenant Not to Solicit or Hire Employees. For a period of twelve (12)
months from the date of this Agreement, Consultant will not solicit, recruit,
hire, employ, contract with or attempt to hire, employ or contract with any
person who is an employee of Company and with whom Consultant had worked while
with Company, or otherwise urge, induce or seek to induce any person to
terminate his or her employment with Company directly or indirectly by use of a
third party.

 

8.     Miscellaneous.

 

(a)     Reasonableness of Terms. Consultant acknowledges and agrees that the
restrictions imposed upon Consultant under this Agreement are reasonable and
necessary for the protection of Company’s trade secrets, Confidential
Information, goodwill, and customer relationships. Consultant further
acknowledges and agrees that the restrictions set forth in this Agreement will
not pose any undue hardship on Consultant, and that Consultant will reasonably
be able to earn a livelihood without violating any provision of this Agreement
in multiple industries not engaged in the Competitive Business.

 

(b)     Return of Company Property. Consultant agrees that he will return to the
Company, not later than three (3) days after the Retirement Date, all Company
property in his possession or under his control, which shall include (without
limitation) any originals or copies of documents, electronic media or other
materials (in electronic, hard copy or other form) and Confidential Information
(as defined below), including, but not limited to, all property or information,
reports, files, memos, plans, lists or other records (including electronically
stored information) belonging to the Company or any of its subsidiaries or
affiliates, including copies, extracts or other documents derived from such
property or information.

 

 
4

--------------------------------------------------------------------------------

 

 

(c)     Notices. Any notice hereunder shall be in writing and shall be deemed to
have been duly given if delivered by hand, sent by reliable next-day courier, or
sent by registered or certified mail, return receipt requested, postage prepaid,
to the party to receive such notice addressed as follows:

 

If to the Company:

 

Unifi, Inc.

7201 W Friendly Ave.

Greensboro, NC 27410

Attention: Thomas H. Caudle, Jr.

 

If to Consultant:

 

William L. Jasper

Address reflected on the Company’s records

 

or addressed to such other address as may have been furnished to the sender by
notice hereunder. All notices shall be deemed given on the date on which
delivered if delivered by hand or on the date sent if sent by overnight courier
or certified mail, except that notice of change of address will be effective
only upon receipt by the other party.

 

(d)     Continuing Cooperation. Until the expiration of the applicable statutes
of limitations, Consultant agrees to provide continuing cooperation to the
Company in the defense of any asserted or unasserted claims, charges or lawsuits
pending against it. Such cooperation shall include, but not be limited to,
providing the Company with information, affidavits, deposition testimony, or
testimony as a witness in any forum. Consultant shall be reimbursed for any
reasonable expenses incurred at the Company’s request in connection with
providing such continuing cooperation.

 

(e)     Assignment. This Agreement may be assigned by the Company to any
Affiliate or successor to the business or assets of the Company. In the event of
any such assignment, the Company shall cause such affiliate or successor, as the
case may be, to assume the obligations of the Company hereunder, by a written
agreement addressed to the Consultant, concurrently with any assignment, with
the same effect as if such assignee were “the Company” hereunder. This Agreement
is personal to the Consultant and the Consultant may not assign any rights or
delegate any responsibilities hereunder.

 

(f)     Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of either party hereto. None of the parties shall be liable or
bound to any other party in any manner by any representations and warranties or
covenants relating to such subject matter except as specifically set forth
herein.

 

(g)     Amendment; No Waiver. No provision of this Agreement may be amended,
modified, waived or discharged except by a written document signed by the
Consultant and a duly authorized officer of the Company. The failure of a party
to insist upon strict adherence to any term of this Agreement on any occasion
shall not be considered a waiver of such party’s rights or deprive such party of
the right thereafter to insist upon strict adherence to that term or any other
term of this Agreement. No failure or delay by either party in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment of any steps
to enforce such right or power, preclude any other or further exercise thereof
or the exercise of any other right or power.

 

 
5

--------------------------------------------------------------------------------

 

 

(h)     Disputes. The Company and the Consultant agree that, except as otherwise
specifically provided herein, all disputes, controversies and claims arising
between them concerning the subject matter of this Agreement shall be settled by
arbitration in accordance with the rules and procedures of the American
Arbitration Association in effect at the time that the arbitration begins, to
the extent not inconsistent with this Agreement. The location of the arbitration
will be Greensboro, North Carolina or such other place as the parties may
mutually agree. In rendering any award or ruling, the arbitrator or arbitrators
shall determine the rights and obligations of the parties according to the
substantive and procedural laws of the State of North Carolina. The arbitration
shall be conducted by an arbitrator selected in accordance with the aforesaid
arbitration procedures. Any arbitration pursuant to this Section 8(h) shall be
final and binding on the parties, and judgment upon any award rendered in such
arbitration may be entered in any court, Federal or state, having jurisdiction.
The parties shall each pay their own costs and expenses (including arbitration
fees and attorneys’ fees) incurred in connection with arbitration proceedings
and the fees of the arbitrator shall be paid in equal amounts by the parties to
the dispute. Nothing in this Section 8(h) shall preclude, and the parties
expressly acknowledge that either party may seek, injunctive relief from any
federal or state court located within the County of Guilford, North Carolina in
connection with or as a supplement to an arbitration hereunder. Without limiting
the generality of this Section 8(h), to the extent permitted by applicable law,
the parties hereby irrevocably waive any and all right to trial by jury in any
legal proceeding arising out of or relating to this Agreement.

 

(i)     Governing Law; Interpretation. This Agreement shall be deemed to be made
in the State of North Carolina, and the validity, interpretation, construction
and performance of this Agreement in all respects shall be governed by the laws
of the State of North Carolina without regard to its principles of conflicts of
law. No provision of this Agreement or any related document shall be construed
against or interpreted to the disadvantage of either party hereto by any court
or other governmental or judicial authority by reason of such party’s having or
being deemed to have structured or drafted such provision.

 

(j)     Headings and References. The headings of this Agreement are inserted for
convenience only and neither constitute a part of this Agreement nor affect in
any way the meaning or interpretation of this Agreement. When a reference in
this Agreement is made to a Section, such reference is to a Section of this
Agreement unless otherwise indicated.

 

(k)     Construction. For purposes of this Agreement, the words “include” and
“including”, and variations thereof, shall not be deemed to be terms of
limitation but rather shall be deemed to be followed by the words “without
limitation.” The term “or” is not exclusive. The word “extent” in the phrase “to
the extent” shall mean the degree to which a subject or other thing extends, and
such phrase shall not mean simply “if”.

 

(l)     Severability. If any term or provision of this Agreement is invalid,
illegal or incapable of being enforced by any applicable law or public policy,
all other conditions and provisions of this Agreement shall nonetheless remain
in full force and effect so long as the economic and legal substance of the
transactions contemplated by this Agreement are not affected in any manner
materially adverse to either party. Upon any such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

  

(m)     Counterpart. This Agreement may be executed in one or more counterparts
(including via facsimile), each of which shall be deemed to be an original, but
all of which together shall constitute one and the same instrument, and shall
become effective when one or more counterparts have been signed by each of the
parties and delivered to the other party.

 

– Signature Page Follows –

 

 
6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Consultant and the Company have executed this Consulting
Agreement as of the date first above written.

 

 

UNIFI, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ SEAN D. GOODMAN

 

     

 

Name:  Sean D. Goodman

 

     

 

Title:  VP & CFO

 

 

 

 

/s/ WILLIAM L. JASPER

 

 

William L. Jasper

 

 

 
7

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

RELEASE

 

I.     Release of Company. For good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the undersigned, with the intention
of binding himself, his heirs, executors, administrators and assigns, does
hereby release and forever discharge Unifi, Inc., a New York corporation (the
“Company”), and its present and former subsidiaries and affiliates, together
with their present and former officers, directors, executives, agents,
employees, successors, predecessors and assigns (collectively, the “Company
Released Parties”), from any and all claims, actions, causes of action, demands,
rights, damages, debts, accounts, suits, expenses, attorneys’ fees and
liabilities of whatever kind or nature in law, equity or otherwise, whether now
known or unknown (collectively, the “Claims”), which the undersigned now has,
owns or holds, or has at any time heretofore had, owned or held against any
Company Released Party, arising out of or in any way connected with the
undersigned’s employment relationship with the Company, its subsidiaries,
predecessors or affiliates, or the termination thereof, under any federal, state
or local statute, rule, or regulation, or principle of common, tort or contract
law, including, but not limited to, the Fair Labor Standards Act of 1938, as
amended, 29 U.S.C. §§ 201 et seq., the Family and Medical Leave Act of 1993, as
amended (the “FMLA”), 29 U.S.C. §§ 2601 et seq., Title VII of the Civil Rights
Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq., the Age Discrimination in
Employment Act of 1967, as amended, 29 U.S.C. §§ 621 et seq., the Americans with
Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq., the Worker
Adjustment and Retraining Notification Act of 1988, as amended, 29 U.S.C.
§§ 2101 et seq., the Employee Retirement Income Security Act of 1974, as
amended, 29 U.S.C. §§ 1001 et seq., and any other equivalent or similar federal,
state, or local statute; provided, however, that nothing herein shall release
(i) any rights the undersigned has to any benefits earned or accrued by the
undersigned during the period of his employment with the Company, (ii) the
undersigned’s rights under any stock option or restricted stock unit awards made
to the undersigned under any equity incentive plans of the Company during the
period of his employment with the Company, (iii) the undersigned’s rights to the
benefits under the Company’s 401(k) plan and Supplemental Key Employee
Retirement Plan, or (iv) any director and officer indemnification or insurance
obligations in favor of the undersigned. The undersigned understands that, as a
result of executing this Release, he will not have the right to assert that the
Company or any other Company Released Party unlawfully terminated his employment
or violated any of his rights in connection with his employment or otherwise.

 

The undersigned affirms that he has not filed or caused to be filed, and is not
presently a party to, any Claim, complaint or action against any Company
Released Party in any forum or form and that he knows of no facts that may lead
to any Claim, complaint or action being filed against any Company Released Party
in any forum by the undersigned or by any agency or group. The undersigned
further affirms that he has been paid and/or has received all leave (paid or
unpaid), compensation, wages, bonuses and/or benefits to which he may be
entitled and that no other leave (paid or unpaid), compensation, wages, bonuses,
and/or benefits are due to him from the Company and its subsidiaries, except as
specifically provided in the Agreement of which this Release is a part. The
undersigned furthermore affirms that he has no known workplace injuries or
occupational diseases and has been provided and/or has not been denied any leave
requested under the FMLA. If any agency or court assumes jurisdiction of any
such Claim, complaint or action against any Company Released Party on behalf of
the undersigned, the undersigned will request such agency or court to withdraw
the matter.

 

The undersigned further declares and represents that he has carefully read and
fully understands the terms of this Release and the Agreement. The undersigned
is hereby advised, and had the opportunity, to seek the advice and assistance of
counsel, at his own expense, with regard to this Release and the Agreement. The
undersigned has been given a period of up to and including 21 days from receipt
of this Release and the Agreement to consider whether to sign this Release and
the Agreement. If the full 21-day consideration period has not elapsed at the
time the undersigned signs this Release and the Agreement, by the undersigned’s
signature at that time and on that date, the undersigned expressly acknowledges
that the undersigned has knowingly and voluntarily chosen to sign this Release
and the Agreement before the expiration of the consideration period.

 

 


--------------------------------------------------------------------------------

 

 

The undersigned is hereby advised that he has the right to revoke this Release
within seven calendar days after signing it by delivering to the Company written
notification of revocation. The undersigned acknowledges that the benefits the
Company will provide the undersigned under this Agreement exceed the benefits
that the undersigned was otherwise entitled to receive as an employee of the
Company, and that he knowingly and voluntarily, of his own free will, without
any duress, being fully informed and after due deliberate action, accepts the
terms of and signs the same as his own free act.

 

II.     Protected Rights. The Company and the undersigned agree that nothing in
this Release is intended to or shall be construed to affect, limit or otherwise
interfere with any non-waivable right of the undersigned under any federal,
state or local law, including the right to file a charge or participate in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission (“EEOC”) or to exercise any other right that cannot be waived under
applicable law. The undersigned is releasing, however, his right to any monetary
recovery or relief should the EEOC or any other agency pursue Claims on his
behalf. Further, should the EEOC or any other agency obtain monetary relief on
his behalf, the undersigned assigns to the Company all rights to such relief.

 

III.     Severability. If any term or provision of this Release is invalid,
illegal, or incapable of being enforced by any applicable law or public policy,
all other conditions and provisions of this Release shall nonetheless remain in
full force and effect so long as the economic and legal substance of the
transactions contemplated by this Release is not affected in any manner
materially adverse to any party, and the provisions of paragraph 8 of the
Agreement with respect to severability shall apply.

 

IV.     Governing Law. This Release shall be deemed to be made in the State of
north carolina, and the validity, interpretation, CONSTRUCTION, AND PERFORMANCE
OF THIS AGREEMENT IN ALL RESPECTS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
NORTH CAROLINA WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS OF LAW.

 

This Release shall be effective on the eighth calendar day following the date
set forth below.

 

 

 

William L. Jasper

 

 

 

Date:

 

 

 

 
A-2

--------------------------------------------------------------------------------

 

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Company, with the intention of binding itself, its
current and former affiliates, predecessors, subsidiaries, successors or
assigns, and their respective officers, directors, trustees, employees,
representatives, benefit plans, and fiduciaries, hereby joins in the execution
of this Release for the purpose of releasing William L. Jasper and his heirs,
executors, administrators, representatives and assigns fully and completely from
and against any claim, duty, obligation or cause of action relating to any
matters of any kind that the Company may possess arising from any omissions,
acts or facts that both are known to the Company and have occurred up until and
including the date set forth below under any and all applicable state and
federal laws including, without limitation: claims relating to or arising from
William L. Jasper’s employment relationship with the Company; claims for breach
of contract, both express and implied; claims for breach of a covenant of good
faith and fair dealing, both express and implied; claims for breach of any
express or implied fiduciary duty; claims for negligent or intentional
misrepresentation; claims for negligent or intentional interference with
contract or prospective economic advantage; claims for indemnification or
contribution; and claims for intentional torts, including fraud and defamation.

 

 

 

UNIFI, INC.

 

 

By:

   

 

 

Name:

   

 

 

Title:

   

 

 

Date:

   

 

 
A-3

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

 

 

1.

Unpaid salary for the month of April, prorated through April 27, 2016

 

2.

Approximately 26 days of unused vacation

 

3.

No more than $20,000 of unreimbursed travel expenses, which Consultant must
properly document in accordance with Company policy

 

 

 

 

Consultant acknowledges that he is not entitled to and will not be paid any
bonus for the Company’s fiscal year ending June 26, 2016.

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

Parkdale, Inc.

 

CS America, Inc.

 

Akra Polyester, S.A. de C.V.

 

O’Mara Inc.

 

Sapona Manufacturing Company, Inc.

 

McMichael Mills, Inc.

 

Indorama Corp.

 

Reliance Industries, Ltd.

 

Nan Ya Plastics Corp.

 

Hanesbrands Inc.

 

Milliken & Company

 

Glen Raven, Inc.

 

Polartec, LLC

 

Pettenati Centro America S.A. de C.V.

 

Gildan Acitvewear Inc.

 

Sage Automotive Interiors

 

American & Efrid, LLC

 

Lear Corp.

 

Contempora Fabrics Inc.

 

Valdese Weavers Inc.

 